Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the newly amended claims filed 1/26/2022have been fully considered but they are not persuasive. 
The arguments are based upon figure 3 and paragraph 23 of Huang, which concluded a vertical arrangement between spin coaters and a load port of a cluster tool.  The figure 3 and paragraph 23 however do not provide any clear statement that the arrangement is vertical.  Figure 3 appears to be a flow diagram regarding timing of the processing.  Note the paragraph 23 is discussing parallel processing wafer may be loaded sequential or even at the same time.  
Huang figure 6 which was cited actually depicts a cluster tool having a plurality arranged modules.  As shown in figure 6, liquid processing tool 614b [spin coater] is at a further “horizontal” distance than that of liquid processing tool 614a from the load port.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20150076371 A1) in view of Park et al. (US 8991329 B1).

    PNG
    media_image1.png
    513
    815
    media_image1.png
    Greyscale

Regarding claim 1, Huang et al. discloses a substrate processing apparatus, comprising: 
(i.e. spin coater), including a carry-out/in port  of a substrate, in which a first liquid processing device  (i.e. spin coater), and a second liquid processing device (i.e. spin coater), provided at a position farther in a horizontal direction (fig. 6) from the carry-out/in port than the first liquid processing device is are provided (Figs. 3 and  6 – Fig. 6 depicts a general cluster tool arrangements and a cluster tool strcuture.  Providing multiple horizontally arranged spin coaters in the cluster tool would have a least one second spin coater at a further horizontal distance for the in/out port); and 
a transfer device (Figs. 3 and/or 6 ) configured to carry the substrate out from and into the liquid processing module.

Huang further teaches the transfer device is equipped with a substrate holder configured to be moved back and forth in a first horizontal direction, and is configured to carry the substrate, which is to be processed in the first liquid processing device and the second liquid processing device, into the first liquid processing device through the carry-out/in port and carry the substrate, which is processed in the first liquid processing device and the second liquid processing device, out from the first liquid processing device through the carry-out/in port by moving the substrate held by the substrate holder back and forth in the first horizontal direction (Figs. 3 and/or 6 ).

Huang is silent upon the specific structural features normally expected in a wet processing modules.  However specific wet processing modules such as spin coaters 

Park et al. is cited for teaching generic spin coater modules.  As taught in Park et al. a spin coat module such as in Huang would be expected to have wherein the first liquid processing device is equipped with a first holder configured to hold the substrate and configured to perform a first liquid processing on the substrate held by the first holder (Fig. 2A of Park  depicts a spin coat module.  This module would be the expected structure of Huang’s fist spin coat module.), the second liquid processing device is equipped with a second holder configured to hold the substrate and configured to perform a second liquid processing on the substrate held by the second holder before or after the first liquid processing (Fig. 2A of Park  depicts a spin coat module.  This module would be the expected structure of Huang’s fist spin coat module.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the module of Huang  with conventional wet modules such as spin coaters as taught by Park, since simple substitution of one known element for another  to obtain predictable results (I.e. including a substrate holder for holding the substrate during wet processing) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Huang et al. in view of Park et al. discloses a substrate processing apparatus of Claim 1, wherein the first liquid processing device and the second liquid processing device are arranged in the first horizontal direction (See both Huang and Park.  Cluster tools conventionally have modules arranged on a horizontal plane.)

Regarding claim 3, Huang et al. in view of Park et al. discloses a substrate processing apparatus of Claim 1, wherein the liquid processing module further includes: at least one partition wall configured to isolate an atmosphere inside the first liquid processing device from an atmosphere inside the second liquid processing device; a shutter configured to open/close an opening provided in the partition wall; and an exchange device configured to exchange the substrate between the first liquid processing device and the second liquid processing device through the opening ((See Huang et al. ¶22, 28 and fig. 6 and Park et at. Fig. 5).
As disclosed in Huang paragraph 22, the purpose of cluster tool is so multiple different process steps/procedures may be performed in a single apparatus each under different conditions without effecting each other.  The indecent nature of modules in a cluster tools as shown in fig. 6 of Huang and fig.5 of Park demonstrates the modules will have partition walls.  Shutters would be a inferred requirement for maintaining a distinct atmosphere as disclosed in Huang ¶22.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has 

Regarding claim 4, Huang et al. in view of Park et al. discloses a substrate processing apparatus of Claim 3, wherein the carry-out/in port and the opening are overlapped with each other at least in part as viewed from the first horizontal direction (fig. 6 of Huang and fig.5 of Park.)

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Park et al. in view of Dunham et al. (US 2017/0125269 A1).

Regarding claims 5 & 6, Huang et al. in view of Park et al. discloses a substrate processing apparatus of Claim 3, wherein the exchange device includes a first arm and a second arm (The apparatus of Huang and/or Park comprise a plurality of Arms, ass fig. 6 of Huang and fig.5 of Park – Transfer arms are used to transfer substrates thought the processing cluster.) 
Further shown in Duham et al. Cluster tools having multiple arms are well known to be  configured to perform the exchange of a substrate by a transfer of a first substrate from the first liquid processing device to the second liquid processing device through the first arm and a transfer of a second substrate from the second liquid processing device to the first liquid processing device through the second arm.  As shown in figures 1-2C, the arms are known to work independently transferring 1st, 2nd, etc substrates between 



Regarding claim 7, Huang et al. in view of Park et al. in view of Dunham discloses a substrate processing apparatus of Claim 5, wherein the at least one partition wall includes a first partition wall provided near the first liquid processing device and a second partition wall provided near the second liquid processing device, the opening and the shutter are provided at each of the first partition wall and the second partition wall, and an arm standby space allowed to accommodate therein the first arm and the second arm is formed between the first partition wall and the second partition wall ((Huangfig. 6 , Park fig.5)


Regarding claim 8, Huang et al. in view of Park et al. in view of Dunham discloses a substrate processing apparatus of Claim 5, further comprising: a controller configured to control an operation of at least the liquid processing module, wherein the controller simultaneously performs the transfer of the first substrate from the first liquid processing device to the second liquid processing device through the first arm and the transfer of the second substrate from the second liquid processing device to the first liquid processing device through the second arm, and when a time required for a liquid processing performed in the first liquid processing device is different from a time required for a liquid processing performed in the second liquid processing device, the controller performs, in any one liquid processing device where the liquid processing is performed in a shorter time, at least one of delaying a start of the liquid processing or increasing a time required for a final process of the liquid processing (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)

Claim 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Park et al. in view of Dunham et al. in view of Volfovski et al. (US 2006/0130751 A1 A1).

Regarding claim 9, Huang et al. in view of Park et al. in view of Dunham discloses a substrate processing apparatus of Claim 3.  While Huang generic discloses modules are capable of providing controlled atmospheres, Huan is silent upon the structure and components required for such capability.  As demonstrated in Volfovski et 

Regarding claim 10, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. discloses a substrate processing apparatus of Claim 5, further comprising: a controller configured to control an operation of at least the liquid processing module, wherein the controller controls the operation of the liquid processing module such that a final process of a preceding liquid processing performed in one of the first liquid processing device and the second liquid processing device that performs the liquid processing on the substrate first is a puddle forming process in which a puddle of a processing liquid is formed on a front surface of the substrate and such that the substrate is transferred to the liquid processing device that performs a succeeding liquid processing performed after the preceding liquid processing in a state where the puddle (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)

Regarding claim 11, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. discloses a substrate processing apparatus of Claim 10, wherein when the substrate is transferred to the liquid processing device that performs the succeeding liquid processing performed after the preceding liquid processing in the state where the puddle of the processing liquid is formed thereon, one of the first arm and the second arm, which is located at a lower height position, is used (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)

Regarding claim 12, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al.discloses a substrate processing apparatus of Claim 10, wherein the final process of the preceding liquid processing is the puddle forming process in which a puddle of a rinse liquid is formed on the front surface of the substrate, and the preceding liquid processing further includes, before the puddle forming process, an etching process of wet-etching the substrate with a chemical liquid and a rinse process of rinsing the substrate with the rinse liquid after the etching process (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Park et al. in view of Dunham et al. in view of Volfovski et al. in view of Moradian et al. (US 20200024726 A1).


Regarding claim 13, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al.discloses a substrate processing apparatus of Claim 12, however may be silent upon wherein the etching process of the preceding liquid processing is performed in a state where the substrate is heated, and a heater configured to heat the substrate is provided in one of the first liquid processing device and the second liquid processing device that performs the preceding liquid processing.  It is noted his operation/functional language does not provide clear structural distinctions.  At most the language merely implies some form of heating element is present.  At the time of the invention heating elements were routine in the art to incorporate into processing modules of cluster tools.  Moradian et al. demonstrates and discloses  wafer support elements of cluster tool modules were known to have heating elements (see Moradian et al. ¶36) for the purpose controlling the temperatures in a wet processing atmosphere.
	In view of Moradian et al. it would be obvious to one of ordinary skill in the art to include known heater elements in the processing modules of cluster tools to yield 



Regarding claim 14, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. in view of Moradian et al.  discloses a substrate processing apparatus of Claim 13, wherein a temperature-controlled gas supply configured to supply a heated gas into the liquid processing device that performs the preceding liquid processing is provided (Volfovski et al. ¶94 – gas supply elements are known to be temperature controlled.).

Regarding claim 15, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. in view of Moradian et al.  discloses a substrate processing apparatus of Claim 10, wherein the liquid processing device that performs the preceding liquid processing is the second liquid processing device (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.  Additionally this claim appears to contradict claim 10, as the “preceding” processing is designated as the first liquid processing in claim 10.)

Regarding claim 16, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. in view of Moradian et al.  discloses a substrate processing apparatus of Claim 10, wherein a final process of the succeeding liquid processing is a drying process using a drying organic solvent and a drying gas (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)

Regarding claim 17, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. in view of Moradian et al.  discloses a substrate processing apparatus of Claim 16, wherein one of the first holder and the second holder, that is provided in the liquid processing device which performs the succeeding liquid processing, is a mechanical chuck configured to grip a periphery of the substrate and hold the substrate horizontally, and one of the first liquid processing device and the second liquid processing device, that is equipped with the mechanical chuck, is configured to perform the liquid processing on both the front surface and a rear surface of the substrate (Huang figs. 3 &  6 , Park fig.5)

Regarding claim 18, Huang et al. in view of Park et al. in view of Dunham in view of Volfovski et al. in view of Moradian et al.  discloses a substrate processing apparatus of Claim 3, wherein the first liquid processing includes a first chemical liquid process using a first chemical liquid, and the second liquid processing includes a second chemical liquid process using a second chemical liquid different from the first chemical liquid (Huang figs. 3 &  6 , Park fig.5 – Note: The limitation directed to the operation of the apparatus does not provided clear and/or explicit structural distinctions.  See MPEP §2114.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/3/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822